CONNECTONE BANK

SPLIT DOLLAR LIFE INSURANCE AGREEMENT

THIS AGREEMENT (the “Agreement”) is made and entered into this 10th day of
December 2019, by and between ConnectOne Bank, (the “Employer” or the “Bank”),
and _________________, a current Executive of the Employer (hereinafter referred
to as the “Executive or Participant”).

INTRODUCTION

WHEREAS, Executive is an officer or other highly paid Executive of the Employer;

WHEREAS, the Employer is purchasing or has purchased individual life insurance
policies (hereinafter referred to as the “Insurance Policy(ies)”), with an
insurance company or companies (hereinafter collectively referred to as the
“Insurer”), on the life of the Executive;

WHEREAS, the Employer desires to induce Executive to continue to utilize
Executive’s best efforts on behalf of the Employer by its payment of premiums
due on the Insurance Policy(ies); and

WHEREAS, the Employer is the sole owner of the Insurance Policy(ies) and elects
to endorse a portion of the death benefit of the Insurance Policy(ies) to
Executive, or Executive’s designated beneficiary.

NOW, THEREFORE, in consideration of the mutual undertakings set forth in this
Agreement, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Employer and the Executive
agree as follows:

1.

Ownership

           

 

1.1.

Ownership of Insurance Policy. The Employer is the sole owner of the Insurance
Policy(ies) and shall have the right to exercise all incidents of ownership. The
Employer shall be the beneficiary of the remaining death proceeds of the
Insurance Policy(ies) after payment of the Executive Death Benefit as defined
and provided for in this Agreement. The Employer shall at all times be entitled
to the Policy(ies) cash surrender value, as that term is defined in the
Insurance Policy(ies), less any Insurance Policy loans and unpaid interest or
cash withdrawals previously incurred by the Employer and any applicable
Insurance Policy surrender charges. The cash surrender value shall be determined
as of the date of the surrender of the Insurance Policy or death of the
Executive, as the case may be.

           



1.2.

Right to Insurance Policy. Notwithstanding any provision hereof to the contrary,
the Employer shall have the right to sell or surrender the Insurance Policy(ies)
without terminating this Agreement, but only to the extent that (i) the Employer
replaces the Insurance Policy(ies) with a comparable life insurance policy or
arrangement that provides the benefit provided under this Agreement and (ii) the
Employer and the Executive (who will not unreasonably withhold his signature)
execute a new Split Dollar Policy Endorsement for said comparable coverage
arrangement, at which time all references to “Insurance Policy” hereunder shall
refer to such replacement coverage arrangement. Without limitation, the
Insurance Policy(ies) at all times shall be the exclusive property of the
Employer, and shall be subject to the claims of the Employer’s creditors.

1

--------------------------------------------------------------------------------




2.

Premiums.

           

 

2.1.

Payment of Premium. The Employer shall pay each premium on the Insurance
Policy(ies) to the Insurer on or before the due date of such premium or within
the grace period allowed by the Insurance Policy(ies) for the payment of such
premium.

            2.2.

Economic Benefit. The Employer shall determine the economic benefit attributable
to the Executive based on the life insurance premium factor for the Executive’s
age multiplied by the amount of current life insurance protection payable to the
Executive’s beneficiary. The “life insurance premium factor” is the minimum
amount required to be imputed under Treasury Regulation § 1.61-22(d)(3)(ii), or
any subsequent applicable authority. The Employer shall impute the economic
benefit to the Executive on an annual basis by adding the economic benefit to
the Executive’s Form W-2, or, if applicable, Form 1099.

           

 

3.

Employer’s Policy Interests. Upon the death of the Executive and whereby death
proceeds are payable by the Insurance Carrier, the Employer shall be entitled to
receive an amount equal to all death benefits due under the Insurance Policy
less (i) those death benefits explicitly designated as the Executive Death
Benefit under Section 4 hereof and (ii) any amount borrowed against the
Insurance Policy(ies) by the Employer (the “Employer’s Policy Interest”).

  4.

Executive’s Policy Interests. Upon the death of the Executive while employed by
the Employer, the Executive Death Benefit under this Agreement shall be an
amount equal to the lesser of i) the amount as shown on Schedule A, attached
hereto, or ii) the Net Amount at Risk, defined as the difference between the
death benefit payable upon death of the insured pursuant to a life insurance
policy and the accrued cash value of the life insurance policy at the time of
death of the insured.

            5.

Beneficiary

            5.1.

Beneficiary Designation. The Executive shall have the limited right during the
term of this Agreement to designate and change the direct and contingent
beneficiaries (collectively, the “Beneficiary”) of the Executive Death Benefit.
The Executive’s Beneficiary designation shall be made in writing and delivered
to the Employer in a form acceptable to the Insurer and Employer. Upon the
acceptance by the Employer of a new Beneficiary Designation Form, all
Beneficiary designations previously filed shall be cancelled. The Employer shall
be entitled to rely on the last Beneficiary Designation Form filed by the
Executive and accepted by the Employer prior to the Executive’s death.

            5.2.

Beneficiary Acknowledgement. No designation or change in designation of a
Beneficiary shall be effective until received, accepted and acknowledged in
writing by the Employer or its designated agent.

           

 

5.3.

Facility of Payment. If the Employer determines in its discretion that a benefit
is to be paid to a minor or to a person incapable of handling the disposition of
that person’s property, the Employer may direct payment of such benefit to the
guardian, legal representative or person having the care or custody of such
minor, incompetent person or incapable person. The Employer may require proof of
incompetence, minority or guardianship as it may deem appropriate prior to
distribution of the benefit. Any payment of a benefit shall be a payment for the
account of the Executive and the Executive’s Beneficiary, as the case may be,
and shall be a complete discharge of any liability under the Agreement for such
payment amount.

2

--------------------------------------------------------------------------------




5.4.

No Beneficiary Designation. If the Executive dies without a valid designation of
Beneficiary, or if all designated Beneficiaries predecease the Executive, then
the Executive’s surviving spouse shall be the designated Beneficiary. If the
Executive has no surviving spouse, the benefits shall be made payable to the
personal representative of the Executive’s estate.

           

 

6.

Death Claims.

           

 

6.1.

Employer’s Benefit. Upon the death of Executive, the Employer shall be entitled
to receive the Employer’s Policy Interest. The receipt of this amount by the
Employer shall constitute satisfaction of the Employer’s rights under this
Agreement.

           



6.2.

Executive’s Benefit. Upon the death of Executive, the Beneficiary shall be
entitled to receive the amount of the death benefits equal to the Executive
Death Benefit and the receipt of this amount by the Beneficiary shall constitute
satisfaction of the Executive’s rights under this Agreement.

           

 

6.3.

Benefit Paid by Insurance Carrier. The benefit payable to Executive’s
Beneficiaries shall be paid solely by the Insurer from the proceeds of the
Insurance Policy(ies) on the life of the Insured. In no event shall the Employer
be obligated to pay a death benefit under this Agreement from its general funds.
Should an Insurer refuse or be unable to pay death proceeds endorsed to Insured
under the express terms of this Agreement, or should the Employer cancel the
Insurance Policy(ies) for any reason in accordance with the terms of this
Agreement, neither Executive nor any Beneficiary shall be entitled to a death
benefit.

           



6.4.

Suicide or Misstatement. The amount of the benefit payable to Executive’s
Beneficiaries may be reduced or eliminated if Executive fails or refuses to take
a physical examination, to truthfully and completely supply such information or
complete any forms as may be required by the Employer or the Insurer, or
otherwise fails to cooperate with the requests of the Employer or the Insurer,
or if Executive dies under circumstances such that the Insurance Policy(ies)
does not pay a full death benefit, e.g., in the case of suicide within two years
after a respective Insurance Policy date.

           



7.

Amendment and Termination of Agreement.

           

 

7.1.

Amendment and Termination. This Agreement may be amended solely in writing
signed by the Employer and by the Executive. This Agreement shall automatically
terminate on the occurrence of any of the following events prior to the death of
the Executive:

           

 

(a)

Termination of the employment of Executive (whether voluntary or involuntary);
or              

(b)

Bankruptcy, receivership or dissolution of the Employer.

 

7.2.

Rights Upon Termination. If this Agreement is terminated pursuant to this
Section 7, the Executive shall forfeit all rights hereunder, including the right
to designate a Beneficiary, and Employer at its sole discretion may retain or
terminate the Insurance Policy(ies).

  8.

Insurance Company Not a Party. The Insurer shall not be deemed a party to this
Agreement for any purpose nor in any way responsible for its validity; shall not
be obligated to inquire as to the distribution of any monies payable or paid by
it under the Insurance Policy(ies); and shall be fully discharged from any and
all liability under the terms of the Insurance Policy(ies) upon payment or other
performance of its obligations in accordance with the terms of the Insurance
Policy(ies). The Insurer shall not be bound by or be deemed to have notice of
the provisions of this Agreement.

3

--------------------------------------------------------------------------------




9.

Administration

           

 

9.1.

Plan Administrator. This Split Dollar Agreement shall be administered by a Plan
Administrator, which shall consist of the Employer’s board of directors or such
committee as the board shall appoint. The Executive may be a member of the
Administrator.

           



9.2.

Plan Administrator Duties. The Plan Administrator shall have the discretion and
authority to (i) make, amend, interpret and enforce all appropriate rules and
regulations for the administration of this Agreement and (ii) decide or resolve
any and all questions, including interpretations of this Agreement, as may arise
in connection with this Agreement.

  9.3.

Binding Effect of Decisions. Any decision or action of the Plan Administrator
with respect to any question arising out of or in connection with the
administration, interpretation, and application of this Agreement and the rules
and regulations promulgated hereunder shall be final and conclusive and binding
upon all persons having any interest in this Agreement.

           



9.4.

Indemnity of Plan Administrator. The Employer shall indemnify and hold harmless
the members of the Plan Administrator, and those to whom management and
operation responsibilities of the plan have been delegated, against any and all
claims, losses, damages, expenses or liabilities arising from any action or
failure to act with respect to this Split Dollar Agreement, except in the case
of willful misconduct by the Plan Administrator or any of its members.

           



9.5.

Information. To enable the Administrator to perform its functions, the Employer
shall supply full and timely information to the Administrator on all matters
relating to the date and circumstances of the retirement, death, or Termination
of Employment of the Executive and such other pertinent information as the
Administrator may reasonably require.

           



10.

Claims and Review Procedure

           

 

10.1.

Written Claim. A person who believes that he or she being denied a benefit to
which he or she is entitled under this Agreement (hereinafter referred to as a
"Claimant") may file a written request for such benefit with the Plan
Administrator, setting forth his or her claim. The request must be addressed to
the Employer at its then principal place of business.

           



10.2.

Timing of Response. Upon receipt of a claim, the Plan Administrator shall advise
the Claimant that a reply will be forthcoming within ninety (90) days and shall,
in fact, deliver such reply within such period. The Plan Administrator may,
however, extend the reply period for an additional ninety (90) days for
reasonable cause. If the claim is denied in whole or in part, the Plan
Administrator shall adopt a written opinion, using language calculated to be
understood by the Claimant, setting forth:

           

           

 

(a)

The specific reason or reasons for such denial;

4

--------------------------------------------------------------------------------




(b)

The specific reference to pertinent provisions of this Agreement on which such
denial is based;

                                   

(c)

A description of any additional material or information necessary for the
Claimant to perfect his or her claim and an explanation why such material or
such information is necessary;

   

(d)

Appropriate information as to the steps to be taken if the Claimant wishes to
submit the claim for review; and

   

(e)

The time limits for requesting a review under Section 10.3 and for review under
Section 10.4 hereof.

    10.3.

Request for Review. With sixty (60) days after the receipt by the Claimant of
the written opinion described in Section 10.2, the Claimant may request in
writing that the determination of the Plan Administrator be reviewed. Such
request must be addressed to the Employer at its then principal place of
business. The Claimant or his or her duly authorized representative may, but
need not, review the pertinent documents and submit issues and comments in
writing for consideration by the Plan Administrator. If the Claimant does not
request a review of the Plan Administrator's determination within such sixty
(60) day period, he or she shall be barred and estopped from challenging the
Plan Administrator's determination.

    10.4.

Review of Decision. The Plan Administrator will review its determination within
sixty (60) days after receipt of a request for review. After considering all
materials presented by the Claimant, the Plan Administrator will render a
written opinion, written in a manner calculated to be understood by the
Claimant, setting forth the specific reasons for the decision and containing
specific references to the pertinent provisions of this Agreement on which the
decision is based. If special circumstances require that the sixty (60) day time
period be extended, the Plan Administrator will so notify the Claimant and will
render the decision as soon as possible, but no later than one hundred twenty
(120) days after receipt of the request for review.

    11.

Binding Effect. This Agreement shall bind the Executive and the Employer and
their respective heirs, beneficiaries, survivors, executors, administrators,
representatives, successors, transferees and assigns, and any Insurance Policy
Beneficiary.

    12.

No Guarantee of Employment. This Agreement is not an employment policy or
contract. It does not give the Executive the right to remain an Executive of the
Employer, nor does it interfere with the Employer’s right to discharge the
Executive. It also does not require the Executive to remain an Executive nor
interfere with the Executive’s right to terminate employment at any time,
although such termination may impact Executive’s right to a benefit hereunder.

    13.

Waiver of Jury Trial. TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
EMPLOYER AND EXECUTIVE HEREBY IRREVOCABLY AND EXPRESSLY WAIVE ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING, OR COUNTERCLAIM (WHETHER BASED UPON
CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR
THE TRANSACTIONS CONTEMPLATED HEREIN OR THE ACTIONS OF THE EMPLOYER IN THE
NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT THEREOF. EACH PARTY HERETO (A)
CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS
REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE
EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES
THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS
AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.

5

--------------------------------------------------------------------------------




14. Entire Agreement; Oral Agreements Ineffective. This Agreement constitutes
the entire and final agreement between the Employer and Executive as to the
subject matter hereof and may not be contradicted by evidence of prior,
contemporaneous, or subsequent oral agreements of the parties. There are no
unwritten oral agreements between the parties.              15. No Third Party
Beneficiaries. The benefits of this Agreement shall not inure to any third
party. This Agreement shall not be construed as creating any rights, claims, or
causes of action against Employer or any of its officers, directors, agents, or
Executives in favor of any person or entity other than Executive.   16.
Severability. If any one or more of the provisions hereof is declared invalid,
illegal, or unenforceable in any jurisdiction, the validity, legality, and
enforceability of the remaining provisions shall not in any way be affected or
impaired, and that invalidity, illegality, or unenforceability in one
jurisdiction shall not affect the validity, legality, or enforceability of the
remaining provisions hereof.     17. Governing Law; Venue; Service of Process.
THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF
THE STATE OF NEW JERSEY. THIS AGREEMENT HAS BEEN ENTERED INTO IN BERGEN COUNTY,
NEW JERSEY, AND IS PERFORMABLE FOR ALL PURPOSES IN BERGEN COUNTY, NEW JERSEY.
THE PARTIES HEREBY AGREE THAT ANY LAWSUIT, ACTION, OR PROCEEDING THAT IS BROUGHT
(WHETHER IN CONTRACT, TORT, OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED THEREBY, OR THE ACTIONS OF THE EMPLOYER
IN THE NEGOTIATION, ADMINISTRATION, OR ENFORCEMENT OF ANY PROVISION OF THIS
AGREEMENT SHALL BE BROUGHT IN A STATE OR FEDERAL COURT OF COMPETENT JURISDICTION
LOCATED IN BERGEN COUNTY, NEW JERSEY FOR A STATE COURT ACTION OR NEWARK NEW
JERSEY FOR A FEDERAL COURT ACTION. EXECUTIVE HEREBY IRREVOCABLY AND
UNCONDITIONALLY (A) SUBMITS TO THE EXCLUSIVE JURISDICTION OF SUCH COURTS, (B)
WAIVES ANY OBJECTION IT MAY NOW OR HEREAFTER HAVE AS TO THE VENUE OF ANY SUCH
LAWSUIT, ACTION, OR PROCEEDING BROUGHT IN ANY SUCH COURT, AND (C) FURTHER WAIVES
ANY CLAIM THAT IT MAY NOW OR HEREAFTER HAVE THAT ANY SUCH COURT IS AN
INCONVENIENT FORUM. EACH OF THE PARTIES HERETO AGREE THAT SERVICE OF PROCESS
UPON IT MAY BE MADE BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED AT
THE ADDRESS FOR NOTICES CONTAINED IN THE SIGNATURE PAGE OF THIS AGREEMENT.   18.
Notices. Any notice, consent or demand required or permitted to be given under
the provisions of this Agreement by one party to another shall be in writing,
shall be signed by the party giving or making the same, and may be given either
by delivering the same to such other party personally, or by mailing the same,
by United States certified mail, postage prepaid, to such party, addressed to
his or her last known address as shown on the records of the Employer. The date
of such mailing shall be deemed the date of such mailed notice, consent or
demand.

6

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first written above.

EMPLOYER: CONNECTONE BANK   EXECUTIVE:           By:                       By:
                Print Name: Print Name:   Title: Address:    

7

--------------------------------------------------------------------------------



CONNECTONE BANK
SPLIT DOLLAR LIFE INSURANCE AGREEMENT
SCHEDULE A

Executive:    


Age  at  Benefit  Death Amount 50 $ 51 $ 52 $ 53 $ 54 $ 55 $ 56 $ 57 $ 58 $ 59 $
60 $ 61 $ 62 $ 63 $ 64 $ 65 and above $

8

--------------------------------------------------------------------------------



CONNECTONE BANK
SPLIT DOLLAR LIFE INSURANCE AGREEMENT
BENEFICIARY DESIGNATION FORM

Executive:    


Social Security Number:       

Definitions:

Primary Beneficiary means the person(s) who will receive the Benefits in the
event of the Executive’s death. Proceeds will be divided in equal shares if
multiple primary beneficiaries are named, unless otherwise indicated. If
percentages are listed, the total must equal 100%.

Contingent Beneficiary means the person(s) who will receive the Benefits if the
primary beneficiary is not living at the time of the Executive’s death.

Trust as Beneficiary Designation can be done by using the following written
statement: “To [name of trustee], trustee of the [name of trust], under a trust
agreement dated [date of trust].”

Primary Beneficiary DOB       Social Security #       Address       % of
Proceeds               Contingent Beneficiary DOB Social Security # Address % of
Proceeds    

The undersigned Executive acknowledges that CONNECTONE BANK (“Employer”) is
providing this Death Benefit subject to the terms and conditions of the
Agreement entered into with Executive; only to the extent that the Death Benefit
is actually paid by the Insurer, and that Employer is also entitled to separate
benefits in the Policy.

                Executive’s Signature Date   Acknowledged Receipt by the
Employer:   Officer

9

--------------------------------------------------------------------------------



CONNECTONE BANK
SPLIT DOLLAR LIFE INSURANCE AGREEMENT
SCHEDULE OF INSURANCE POLICIES

Executive:    


Insurer:     Policy Number:      Insurer:     Policy Number:     Insurer:    
Policy Number:  

10

--------------------------------------------------------------------------------